Citation Nr: 1631564	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for traumatic brain injury.

2.  Entitlement to an initial rating in excess of 30 percent prior to September 23, 2015, and in excess of 50 percent thereafter for migraines.

3.  Entitlement to an initial rating in excess of 70 percent for depression and anxiety.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Shawn C. Graham, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The April 2011 rating decision, in relevant part, granted service connection for a traumatic brain injury with headaches, rated as 40 percent disabling.  Meanwhile, the November 2011 rating decision granted service connection for major depressive disorder and anxiety disorder, rated as 70 percent disabling, and migraines, rated as 30 percent disabling, and denied entitlement to a TDIU.

In a February 2016 rating decision, the RO granted a higher rating of 50 percent for migraines, effective September 23, 2015.  This was not a full grant of the benefit sought, and the appeal continues.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in May 2016.  A transcript of that hearing is of record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU.  She asserts that her service-connected disabilities, particularly her migraines and depression, prevent her from securing or following substantially gainful employment.  

The Veteran has a bachelor's degree in science and accounting and a master's degree in business, which she completed in May 2013.  See May 2016 appellate brief; May 2016 Board hearing transcript.  Soon after graduation, she began working full time at an accounting firm, where she worked for approximately three months.  She has stated that her medical conditions led her to resign, as she was unable to do the work that was required of her.  The Veteran has indicated that she has not been able to return to gainful employment due to her medical conditions.

September 2015 letters from the educational institution attended by the Veteran show that she received accommodations in the form of additional time and non-fluorescent lighting for tests, alternate format texts, volunteer note taker, recorded lectures, priority registration, tutoring, flexible due dates and exam dates, and quiet break out rooms to study.  In addition, there were no attendance policies.  Through her attorney, the Veteran asserts that the RO placed too much significance on the fact that she was able to obtain college degrees.  The Veteran, in essence, contends that her educational achievements should not be used as a yardstick to measure her employability as she had significant university accommodations.  See May 2016 appellate brief; May 2016 Board hearing transcript.

In a September 2015 report (received November 2015), a VA treating provider indicated that the Veteran has difficulties with panic attacks and anxiety to the point that they greatly interfere with her ability to work regularly and on a specific schedule.  A separate report from that same date indicates that the Veteran's migraines would require work absences at a rate of more than four days per month.

While the record suggests that the Veteran has some occupational limitations, the record also shows that she has an advanced level of education.  Moreover, the evidence regarding the Veteran's ability to work is currently insufficient for the Board to make a determination as to whether the Veteran is entitled to a TDIU. As a result, the Board finds that a remand is required to obtain a vocational assessment regarding the Veteran's occupational, functional, and social abilities and limitations.

The issues of higher ratings for traumatic brain injury, migraines, and depression and anxiety are inextricably intertwined with the issue of a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on these issues is deferred until after the required development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of her education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

The examiner must provide a comprehensive rationale for all opinions and conclusions reached with references to the pertinent facts used to support such conclusions.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




